Title: To James Madison from Joshua Gilpin, 21 July 1802 (Abstract)
From: Gilpin, Joshua
To: Madison, James


21 July 1802, Philadelphia. Wishes to make a recommendation for the post of consul at Barcelona. “The recess of Congress prevents my addressing you thro the introduction of many of my friends who attend there.” Refers JM to his uncle George Gilpin of Alexandria and his friends William Thornton and Dolley Madison for personal references. “The application I wish to make is, for Mr Joseph Teasdale, (now Mr Joseph Burn) having within a short time past changed his name by Act of Parliament in order to inherit an estate in England of which he is a native.” Teasdale, a young man about twenty-seven years old, “has long resided at Barcelona & has conducted business there with uncommon propriety, especially American business, of which he has transacted more than any other house during the War: he has resided in Spain as an American Citizen which I beleive he is entitled to, but I am ignorant whether by residing in the United States or no.” Suggests that Teasdale’s services would be valuable “in a city remote as Barcelona, where few reside who possess such a knowledge of American manners, & its language.”
 

   
   RC (DNA: RG 59, LAR, 1801–9, filed under “Teasdale”). 3 pp. Joshua Gilpin (1765–1841) was a director of the Chesapeake and Delaware Canal Company, 1803–24, and a member of the American Philosophical Society (Van Horne, Papers of Benjamin Henry Latrobe, 1:319 n. 1). George Gilpin (1740–1813) was an Alexandria merchant and active member of the Potomac Company (Jackson and Twohig, Diaries of George Washington, 4:141).


